STATE OF VERMONT

                               ENVIRONMENTAL COURT


                                   }
In re: Appeal of                   }
 Bruce Murray, et al.              }       Docket No. 173-9-99 Vtec
                                   }
                                   }

             Decision and Order on Motion for Partial Summary Judgment

       Appellants appealed from a decision of the Zoning Board of Adjustment (ZBA) of
the Town of Bradford granting a conditional use permit to Philip Boudreau. Appellants
represent themselves; Appellee-Applicant Philip Boudreau represents himself; the Town
has entered an appearance through its Town Agent, Craig White, who is not an attorney;
and Earl Welch has entered an appearance in his own behalf as an interested party in
support of Appellee-Applicant. Appellants have moved for partial summary judgment on
Question 1 of the Statement of Questions: whether a motor vehicle inspection station can
be considered at all for approval as a conditional use in the Residential zoning district.
       Appellee-Applicant=s property is located in the Residential zoning district. Appellants
argue that the specific uses of Amotor vehicle sales and service@ and Agasoline service
stations@ are explicitly allowed in the Commercial zoning district only, and therefore should
not be considered as a possible conditional use in the Residential zoning district.
However, the following category of conditionally-permitted uses is allowed in the
Residential zoning district if approved under the conditional use standards: Aenterprises
employing no more than four persons including owners and operator and where the nature
of the business and the lot size involved will not change the character of a residential
neighborhood.@ As this category is available in the Zoning Regulations, Appellee-Applicant
is entitled to present evidence as to whether he can qualify for a permit under this section.
       Appellants also argue that the nature of Appellee-Applicant=s proposed auto
inspection business will change the character of their neighborhood. However, material
facts are in dispute on this question. Appellee-Applicant is entitled to present evidence to


                                              1
show that his proposed project will not change the character of the neighborhood, and that
it will meet the other conditional use standards for approval.
       Accordingly, based on the foregoing, Appellants= Motion for Summary Judgment is
DENIED: an application for a motor vehicle inspection station may be considered for
approval in the Residential zoning district under the first category of conditionally-permitted
uses: Aenterprises employing no more than four persons including owners and operator
and where the nature of the business and the lot size involved will not change the
character of a residential neighborhood.@
       This matter will proceed to trial as scheduled on Wednesday, April 12, 2000, in
Chelsea, on the merits of that application. Because all the parties are unrepresented by
counsel, the Court notes for the parties= guidance that because this is a de novo
proceeding, the burden is on Appellee-Applicant first to show that the nature of his
proposed business and the lot size involved will not change the character of the residential
neighborhood, and then to show that it meets the standards for conditional use approval
found in Article IV of the Zoning Ordinance.

       Done at Barre, Vermont, this 5th day of April, 2000.



                             _________________________________________________
                                  Merideth Wright
                                  Environmental Judge




                                               2